Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 1of 8

UNITED STATES DISTRICT COURT _ , United States Courts

Southern Distriet of Texas

SOUTHERN DISTRICT OF TEXAS __. FILED
HOUSTON DIVISION SEP 04 2019

UNITED STATES OF AMERICA § David J. Bradley, Clerk of Court

§

v. § CRIMINAL NO. (9-647

§

§
NOEL EXINIA §

INDICTMENT
The Grand Jury Charges:
Introduction

At all times material to this indictment:

1. On or about January 26, 2005, a federal Grand Jury indicted Noel
Exinia in the Southern District of Texas, for Conspiracy to Possess with Intent
to Distribute a Controlled Substance Exceeding 100 Kilograms of Marihuana

and Exceeding five (5) Kilograms of Cocaine, in a case number 1:05-cr-083.

2. On or about September 28, 2005, Noel Exinia proceeded to trial in
case No. 1:05-cr-083 before Judge Andrew Hanen in a United States District
Court in Houston, Southern District of Texas.

3. The United States was represented by Assistant United States

Attorney Charles Lewis in case No. 1:05-cr-083.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 2 of 8

4. Judge Andrew Hanen and Assistant United States Attorney Charles
Lewis were officers and employees of the United States engaged in the

performance of their official duties as defined in Title 18, United States Code,

Section 1114.

5. On or about October 3, 2005, during the fourth day of the jury trial, Noel Exinia
entered a plea of guilty before Judge Andrew Hanen, in Federal District Court, to Conspiracy
to Possess With Intent to Distribute a Controlled Substance Exceeding 100 Kilograms of
Marihuana and Exceeding five (5) Kilograms of Cocaine, in Houston, Southern District of

Texas, in case number 1:05-cr-083.

6. On or about March 28 2006, Noel Exinia was sentenced to fifty (50) years in

the Federal Bureau of Prisons by Judge Andrew Hanen.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 3 of 8

COUNT ONE
Retaliating Against a Federal Judge
18 U.S.C. 1521 & 2

7. Paragraphs one through six are incorporated by reference as though fully set
forth in paragraphs eight through thirteen.

8. On or about November 14, 2014, in the Southern District of Texas and
elsewhere, the defendant,

NOEL EXINIA,

filed, commanded the filing of, and induced the filing in a public record, in Toombs
County, Georgia, in instrument number 1382014-1583, a false lien and encumbrance
against the real and personal property of Judge Andrew Hanen, a Federal District Judge in
the Southern District of Texas, and an officer and employee of the United States
Government described in Title 18, United States Code, Section 1114, on account of the
performance of official duties by Judge Andrew Hanen in the Southern District of Texas,
and the defendant knowing and having reason to know that such lien and encumbrance was
false and contained materially false, fictitious, and fraudulent statements and
representations, including a false agreement to pay the defendant one-hundred million

dollars (($100,000,000) and a false claim against property of four-hundred million dollars

($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 4 of 8

COUNT TWO
Retaliating Against a Federal Employee
18 U.S.C. 1521 & 2

9, On or about November 14, 2014, in the Southern District of Texas and

elsewhere, the defendant,
NOEL EXINIA,

filed, commanded the filing of, and induced the filing in a public record, in Toombs
County, Georgia, in instrument number 1382014-1583, a false lien and encumbrance
against the real and personal property of Charles Lewis, an Assistant United States
Attorney in the Southern District of Texas, and an officer and employee of the United
States Government described in Title 18, United States Code, Section 1114, on account of
the performance of official duties by Charles Lewis in the Southern District of Texas, and
the defendant knowing and having reason to know that such lien and encumbrance was
false and contained materially false, fictitious, and fraudulent statements and
representations, including a false agreement to pay the defendant one-hundred million

dollars (($100,000,000) and a false claim against property of four-hundred million dollars

($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 5 of 8

COUNT THREE
Retaliating Against a Federal Judge
18 U.S.C. 1521 & 2
10. On or about December 29, 2014, in the Southern District of Texas, the
defendant,

NOEL EXINIA,

filed, commanded the filing of, and induced the filing in a public record, in the Southern
District of Texas, in case number B-05-083, a false lien and encumbrance against the real
and personal property of Judge Andrew Hanen, a Federal District Judge in the Southern
District of Texas, and an officer and employee of the United States Government described
in Title 18, United States Code, Section 1114, on account of the performance of official
duties by Judge Andrew Hanen, and the defendant knowing and having reason to know
that such lien and encumbrance was false and contained materially false, fictitious, and
fraudulent statements and representations, including a false agreement to pay the defendant
one-hundred million dollars (($100,000,000) and a false claim against property of four-

hundred million dollars ($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 6 of 8

COUNT FOUR
Retaliating Against a Federal Employee
18 U.S.C. 1521 & 2
11. | Onor about December 29, 2014, in the Southern District of Texas, the

defendant,

NOEL EXINIA,
filed, commanded the filing of, and induced the filing in a public record, in the Southern
District of Texas, in case number B-05-083, a false lien and encumbrance against the real
and personal property of Charles Lewis, an Assistant United States Attorney in the
Southern District of Texas, and an officer and employee of the United States Government
described in Title 18, United States Code, Section 1114, on account of the performance of
official duties by Charles Lewis, and the defendant knowing and having reason to know
that such lien and encumbrance was false and contained materially false, fictitious, and
fraudulent statements and representations, including a false agreement to pay the defendant
one-hundred million dollars (($100,000,000) and a false claim against property of four-

hundred million dollars ($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 7 of 8

COUNT FIVE
Retaliating Against a Federal Judge
18 U.S.C. 1521 & 2
12. On or about January 6, 2015, in the Southern District of Texas, the

defendant,

NOEL EXINIA,
filed, commanded the filing of, and induced the filing in a public record, in Cameron
County, instrument number 2015-00000361, a false lien and encumbrance avainst the real
and personal property of Judge Andrew Hanen, a Federal District Judge in the Southern
District of Texas, and an officer and employee of the United States Government described
in Title 18, United States Code, Section 1114, on account of the performance of official
duties by Judge Andrew Hanen, and the defendant knowing and having reason to know
that such lien and encumbrance was false and contained materially false, fictitious, and
fraudulent statements and representations, including a false agreement to pay the defendant
one-hundred million dollars (($100,000,000) and a false claim against property of four-

hundred million dollars ($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
Case 4:19-cr-00647 Document1 Filed on 09/04/19 in TXSD Page 8 of 8

COUNT SIX
Retaliating Against a Federal Judge
18 U.S.C. 1521 & 2

13. On or about January 6, 2015, in the Southern District of Texas, the defendant,

NOEL EXINIA,
filed, commanded the filing of, and induced the filing in a public record, with the clerk’s office of
Cameron County, instrument number 2015-00000361, a false lien and encumbrance against the real and
personal property of Charles Lewis, an Assistant United States Attorney in the Southern District of Texas,
and an officer and employee of the United States Government described in Title 18, United States Code,
Section 1114, on account of the performance of official duties by Charles Lewis, and the defendant
knowing and having reason to know that such lien and encumbrance was false and contained materially
false, fictitious, and fraudulent statements and representations, including a false agreement to pay the
defendant one-hundred million dollars (($100,000,000) and a false claim against property of four-hundred
million dollars ($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.
A TRUE BILL

ORIGINAL SIGNATURE GN FILE

RYAN K. PATRICK

UNITED STATES ATTORNEY
US. Attorney Otley

BY: i Yop Meche

Jim. McAlister
Assistant United States Attorney
Southern District of Texas
